Judge WEBB
dissenting.
I dissent. The undisputed facts are that the plaintiff was carrying out the duties of his job when he was injured. There is nothing to show the normal work routine of his job was interrupted. I do not believe that from these facts the Commission could conclude there was an accident. The fact that the plaintiff had only recently been assigned to the job should not make a difference. I would distinguish Adams v. Burlington Industries, 61 N.C. App. 258, 300 S.E. 2d 455 (1983) on the ground that in that case the plaintiff was on a one-day assignment. Whether or not we like it, the law governing this case requires that the plaintiff be injured in an accident in order for him to receive compensation. I believe that by holding he was so injured we have usurped the function of the legislature.